In a personal injury action, (1) the defendant third-party plaintiff and the third-party defendant appeal from so much of an order of the Supreme Court, Kings County (Cooper, J.), dated January 20,1981, as granted the branches of the motion of plaintiff Mordechi Mizrachi which sought (a) to increase the ad damnum clause from $75,000 to $750,000, (b) to amend the bill of particulars to include a claim for alleged lost earnings previously expunged from the original bill of particulars, and (c) to amend the complaint, and (2) the defendant third-party plaintiff appeals from a further order of the same court, dated August 11,1981, which denied its motion to vacate the prior order. Order dated January 20, 1981 affirmed insofar as appealed from, and order dated August 11, 1981 affirmed, without costs or disbursements. The record fails to demonstrate that plaintiff Mordechi Mizrachi personally and deliberately withheld information as to injuries sustained in a subsequent accident at the time substituted counsel submitted the motion that resulted in the order dated January 20, 1981. In addition, said order predated the filing of a note of issue and the defendant and third-party defendant have failed to demonstrate any prejudice as a result of granting the relief sought. Bracken, J. P., Brown, Niehoff and Rubin, JJ., concur.